      Case: 1:19-cv-00145-DAP Doc #: 379 Filed: 06/26/19 1 of 5. PageID #: 10515




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC,                 )   CASE NO. 1:19-cv-145
                                              )
               Plaintiff,                     )   JUDGE DAN AARON POLSTER
        v.                                    )
                                              )   MAGISTRATE JUDGE THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC,                )
ET AL.,                                       )   3601 SUNFLOWER LLC’S BRIEF IN
                                              )   OPPOSITION TO AMENDED FEE
               Defendants.                    )   APPLICATIONS OF RECEIVER AND
                                                  RECEIVER’S COUNSEL

I.      INTRODUCTION

        3601 Sunflower, LLC (“Sunflower”), by and through undersigned counsel, hereby submits

its Brief in Opposition to the Amended Fee Applications of Receiver [ECF No. 372] and

Receiver’s Counsel [ECF No. 371]. In their Response [ECF No. 370] to Sunflower’s Objections,

the Receiver and his counsel attempt to deflect responsibility and ignore the true concerns

regarding their egregious billing practices. Rather than address the serious concerns raised by

Sunflower, the Receiver and his counsel focused their Response and Amendments on again

highlighting their efforts in this litigation and explaining away unreasonable expenses and

questionable billing practices as oversights. In doing so, they intentionally attempt to deflect from

the overall point of Sunflower’s objections—which is that the billing practices of the Receiver and

his counsel have tremendously undermined their credibility, and, therefore, their Fee Applications

should be heavily scrutinized and significantly reduced.

II.     ARGUMENT

        The Receiver’s attempt to explain away the “make up something for Charlie” entry as a

placeholder is wholly inadequate and, frankly, absurd. Of course, the Receiver cannot simply
    Case: 1:19-cv-00145-DAP Doc #: 379 Filed: 06/26/19 2 of 5. PageID #: 10516




admit to the billing practice of “making up entries” because that would call into question the entire

Fee Application; so, instead the Receiver would have this Court believe that “make up something”

is akin to a placeholder entry. This argument shows just how little regard the Receiver and his

counsel have for the integrity of this process and both the Court’s and Sunflower’s ability to

differentiate true billing errors from fabrications.

       In an attempt to deflect that egregious time entry, the Receiver concentrates on the temporal

and monetary value of this specific entry being for only 0.2 hours (or $60). Yet, this conveniently

ignores the fact that the practice of “making up” entries—even if this specific example was of little

value—calls into question their entire billing practice and raises significant concerns regarding the

integrity of the invoices. Moreover, whether the “make up something” or “placeholder” terms are

used, the fact remains that the Receiver did not, and does not, put any emphasis on his billing

practices. These facts alone are grounds for the Court to heavily scrutinize the Fee Applications.

If the Receiver does not find it important to precisely and accurately capture and report his time,

then the receivership should not be burdened with the exorbitant fees and expenses the Receiver

seeks to recover.

       Sunflower’s concerns are further compounded by the “block-billing” practices undertaken

by the Receiver and his counsel. While the Receiver and his counsel have emphasized a

bankruptcy court’s tendency to permit certain fees and expenses as an argument for approving

their applications, they have neglected to address the bankruptcy court’s prohibition against

lumping tasks together in one time entry. Specifically, the United States Bankruptcy Court for the

Northern District of Ohio’s Guidelines for Compensation and Expense Reimbursement of

Professionals (the “Bankruptcy Guidelines”) state that “[i]f separate tasks are performed on a

single day, the fee application shall disclose the time required for each task (i.e., no ‘grouping’ or
                                                   2
       Case: 1:19-cv-00145-DAP Doc #: 379 Filed: 06/26/19 3 of 5. PageID #: 10517




‘lumping”).”1 (emphasis added). Here, the Fee Applications are riddled with block-billed entries,

which explicitly runs afoul of the Bankruptcy Guidelines. Such practice is further grounds for

scrutiny and reduction of the invoices.

         The Bankruptcy Guidelines prohibit lumping because, when billed in such a way, there is

no way to determine exactly how much time was spent on individual tasks. Some tasks might

reasonably be expected to be completed in a shorter timeframe and others might not be

compensable at all (or should be compensable at a lower rate). For example, the Receiver and his

counsel have submitted several fee invoices and expenses pertaining to their travel. The

Bankruptcy Guidelines state that “[t]ravel time is ordinarily compensable at not more than one-

half the professional’s allowed hourly rate [and that] [t]ravel of one hour or less round-trip is not

compensable.” Without the benefit of separate entries, the reviewer is unable to determine exactly

how much time in a given travel day was actually spent on the other activities listed and how much

time should be billed at a lower travel-rate. Ultimately, lumping significant amounts of time into

one entry without properly and adequately describing each task performed on that day does not

allow the Court or the other parties to assess the value added by the Receiver.

III.     CONCLUSION

         For the foregoing reasons, Sunflower reaffirms its strong objections to the Fee Applications

and respectfully requests that this Court scrutinize and substantially reduce them so as to minimize

the drain on the already diminished receivership estate. In addition, Sunflower once again renews

its request that the fees of the Receiver and his counsel be subordinated to the claims for unpaid,




1
  The Guidelines can be found at: https://www.ohnb.uscourts.gov/guidelines-compensation-and-expense-
reimbursement-professionals
                                                      3
   Case: 1:19-cv-00145-DAP Doc #: 379 Filed: 06/26/19 4 of 5. PageID #: 10518




post-receivership rent attributable to those periods of time where the Defendants and the Receiver

occupied the lease premises of Sunflower.


                                                    Respectfully submitted,

                                                    /s/ William J. Stavole
                                                    William J. Stavole (0040828)
                                                    Frederick D. Cruz (0093598)
                                                    Tucker Ellis LLP
                                                    950 Main Avenue, Suite 1100
                                                    Cleveland, OH 44113
                                                    Tel:           216.592.5000
                                                    Fax:           216.592.5009
                                                    E-mail:         william.stavole@tuckerellis.com
                                                                    frederick.cruz@tuckerellis.com
                                                    Attorneys for 3601 Sunflower LLC




                                                4
    Case: 1:19-cv-00145-DAP Doc #: 379 Filed: 06/26/19 5 of 5. PageID #: 10519




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                      /s/ William J. Stavole
                                                      William J. Stavole (0040828)
                                                      Frederick D. Cruz (0093598)
                                                      Tucker Ellis LLP
                                                      950 Main Avenue
                                                      Suite 1100
                                                      Cleveland, OH 44113
                                                      Tel:           216.592.5000
                                                      Fax:           216.592.5009
                                                      E-mail:         william.stavole@tuckerellis.com
                                                                      frederick.cruz@tuckerellis.com

                                                      Attorneys for 3601 Sunflower LLC




                                                  5
